DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 objected to because of the following informalities: Claim 1 should begin with “A motorbike signal lamp”, and the remaining dependent claims should begin with “The motorbike signal lamp”.  Appropriate correction is required.
Claim 1, line 5, there should be a comma after “a motorbike”
Claim 7, line 4, “at least one of the light sources in each case serving to realise one of the signal light functions” is suggested to be changed to “each of the plurality of light sources realizes one of the signal light functions”.
Claim 8, line 3 and 4, it is suggested that the claim be rephrased or commas added, as the mixing of multiple sets of “and” and “or” can cause confusion.
Claim 14, line 3, it is suggested that “the latter” be changed to “the printed circuit board” to improve clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 recites the limitation "at least two of the light sources” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret claim 10 as depending on claim 7, where multiple light sources were first recited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-12, 14-15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleich, DE 102004064204 A1 (all citations are made to the English language translation provided by Google Patents).
Regarding claim 1, Gleich discloses “Motorbike signal lamp (90, Fig. 7) for realising at least one signal light function, the motorbike signal lamp comprising
a housing with a light emitting opening (housing 91, Fig. 6-8),
a holder arrangement attached to or making part of the housing for fastening the motorbike signal lamp to a motorbike (screw end of housing, seen in Fig. 6-8)
at least one light source (96, Fig. 7) arranged in the housing, and

wherein the at least one light source comprises an LED (¶ [0093]) and is arranged and aligned in the housing in such a way that it emits light in a main emission direction extending through the light emitting opening (seen in Fig. 7), and
wherein the primary optics closes the light emitting opening and deflects and shapes the light emitted by the at least one light source to produce a light distribution corresponding to a signal light function realised by the motorbike signal lamp (seen in Fig. 7),
wherein a light emitting surface of the primary optics, viewed in a horizontal plane passing through the light source or one of the light sources and comprising the main emission direction of the at least one light source, has a first convex curvature (seen in Fig. 7), and viewed in a vertical plane passing through the light source or one of the light sources and comprising the main emission direction of the at least one light source, has a second convex curvature which is smaller than the first convex curvature in the horizontal plane (seen in Fig. 8, and 10-11, the curvature in the vertical plane (Fig. 11) is smaller than the curvature in the horizontal plane (Fig. 10)), or is flat.”
Regarding claim 2, Gleich discloses the invention of claim 1, as cited above, and further discloses “the light emitting surface of the primary optics is inclined with respect to a plane extending perpendicular to the main emission direction of the light source or of one of the light sources, as viewed in the horizontal plane (seen in Fig. 7, the lens is curved, so part of the emitting surface is at an inclined angle with respect to the horizontal plane; also seen in Fig. 15, where ptrousions 173 and 174 have light emitting surfaces that are inclined with respect to the horizontal).”
Regarding claim 3, Gleich discloses the invention of claim 2, as cited above, and further discloses “the light emitting surface of the primary optics is inclined with respect to the plane which runs perpendicular to the main emission direction of the light source or of one of the 
Regarding claim 4, Gleich discloses the invention of claim 1, as cited above, and further discloses “the holder arrangement is fixed laterally to the housing as viewed in the horizontal plane, and in that the light emitting surface of the primary optics is inclined away from the holder arrangement as viewed in the horizontal plane (seen in Fig. 6-7, the screw extends to the side of the light).”
Regarding claim 5, Gleich discloses the invention of claim 1, as cited above, and further discloses “the housing has side walls which delimit an inside space of the housing to the side and the light emitting opening (seen in Fig. 7), wherein, when the motorbike signal lamp is mounted on a motorbike, a side wall directed away from the motorbike or a part of a side wall directed away from the motorbike has a lower height than an opposite side wall or an opposite part of a side wall (seen in Fig. 7, the housing wall away from the screw end has a lower height than the end closer to the screw).
Regarding claim 6, Gleich discloses the invention of claim 1, as cited above, and further discloses “the housing has side walls which delimit an inside space of the housing to the side and the light emitting opening, in that the holder arrangement is fastened laterally to the housing as viewed in the horizontal plane, and in that a side wall directed away from the holder arrangement or a part of a side wall directed away from the holder arrangement has a lower height than an opposite side wall or an opposite part of a side wall (seen in Fig. 7, and explained in claims 4 and 5 above).
Regarding claim 11, Gleich discloses the invention of claim 1, as cited above, and further discloses “the light emitting surface of the primary optics is flush with an edge of the 
Regarding claim 12 and 19, Gleich discloses the invention of claim 1 and 2, respectively, as cited above, and further discloses “the housing has a circumferential edge delimiting the light emitting opening, wherein the primary optics has a circumferential collar projecting radially outwards, and wherein the edge and the collar have corresponding bearing surfaces facing one another, by means of which the primary optics is fastened to the housing with the circumferential collar extending radially beyond the light emitting opening (seen in Fig. 7, the edge of the optic 60 extends beyond the ledge of the housing that the optic is mounted to).”
Regarding claim 14, Gleich discloses the invention of claim 1, as cited above, and further discloses “the at least one light source is arranged on a printed circuit board (95, Fig. 8) and is electrically contacted via the latter (¶ [0093], and wherein the printed circuit board rests in a direction parallel to the main emission direction of the at least one light source with its surface facing away from the at least one light source on a support region in an inside space of the housing and is fastened to the housing (seen in Fig. 7).”
Regarding claim 15, Gleich discloses the invention of claim 14, as cited above, and further discloses “the primary optics is positioned in a plane perpendicular to the main emission direction of the at least one light source with respect to the printed circuit board by locking pins (93, Fig. 7) which engage in corresponding locking openings of the printed circuit board (seen in Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims  7-10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich in view of Leugers et al., US 2017/0254500 A1.

Regarding claim 7, Gleich discloses the invention of claim 1, as cited above, but does not explicitly disclose “the motorbike signal lamp has a plurality of light sources for realising a plurality of different signal light functions, at least one of the light sources in each case serving to realise one of the signal light functions.”
	Leugers discloses a vehicle light and teaches adding additional lights with different functions (¶ [0074] “to implement a yellow side marker light by way of the base light source, and a turn signal light, which is also yellow, by way of the attachment light source or by means of multiple supplemental light sources “, “possible to emit different colors by way of the different emission surfaces, something that appears to be particularly conceivable with regard to a side marker light or position light and a turn signal light or with regard to a taillight or brake light and a turn signal light”).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include additional light sources, such as taught by Leugers, to the lamp, as taught by Gleich. One of ordinary skill in the art would have been motivated to include additional light sources to meet the demands for a larger and stronger light emission, and to fulfill different functions (Leugers, ¶ [0074]).
	Regarding claim 8, Gleich in view of Leugers discloses the invention of claim 7, as cited above, and further discloses “the different signal light functions of the motorbike lamp comprise 
	Regarding claim 9 and 16, Gleich in view of Leugers discloses the invention of claims 7 and 8, respectively, as cited above, and further discloses “the primary optics is arranged between all the light sources and the light emitting opening and the primary optics deflects and shapes the light emitted by each of the light sources to produce the light distributions of the respective signal light functions (seen in Gleich Fig. 7 and Leugers Fig. 5) “.
	Regarding claim 10 and 17 and 18, Gleich in view of Leugers discloses the invention of claim 7  (see 112 rejection above) and 8 and 9, respectively, as cited above, and further discloses “at least two of the light sources emit light of different colours (Leugers ¶ [0074]).”

Claims  13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich in view of Takenaka et al., US 2014/0016336 A1.


Regarding claim 13 and 20, Gleich discloses the invention of claim 12 and 19, respectively, as cited above, but does not explicitly disclose “the bearing surfaces of the circumferential edge of the housing and of the circumferential collar of the primary optics are correspondingly bevelled with respect to one another, so that the bearing surface of the circumferential edge of the housing has a cone-like shape and the circumferential collar of the primary optics tapers radially outwards.”

    PNG
    media_image1.png
    466
    524
    media_image1.png
    Greyscale

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the shape of the circumference of the lens as taught by Gleich, to be tapered, such as taught by Takenaka. One of ordinary skill in the art would have been motivated to have the edge be tapered for a guided fit between the lens and the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al., US 2021/0001942 A1 discloses a motobike light with housing and lens
Zylinski, US D836804 discloses a motobike light with housing and lens
Hosoda et al., US 2016/0318568 A1 discloses a motorbike blinker device
Kuo et al., US 2013/0322107 A1 discloses a screw in light device for motorbikes and a lens with an inclined surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875